DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/27/2022 has been entered.
Claims 26-27 and 32-97 have been cancelled.
Claims 1-25, 28-31, and 98 are currently pending and considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Jr. (US Patent No. 8038585, cited in PTO-892 mailed on 03/12/2021) and further in view of Baehr (US Patent No. 3509252, cited in PTO-892 mailed on 03/31/2022).
Regarding independent claim 4, Brown, Jr. discloses a flexible swing stick (exercise device 11) comprising: 
a hollow tube (flexible elongated tube 12) comprising a distal end and a proximal end wherein at least said distal end is closed (via end cap 16), wherein said hollow tube comprises a thermoplastic or thermoset polymer (Col. 4 lines 8-9, the hollow tube/flexible elongated tube 12 is disclosed as comprising “an extruded thermoplastic cylindrical material such as PVC”), wherein said hollow tube flexes in response to being swung through a range of motion (see Figs. 1 and 5; Col. 1 lines 14-15, “the present invention is related to a dynamic isokinetic oscillating exercise device”, Col. 1 lines 32-35, “As the user moves the device to cause deflection, the device desires to relax which causes the frequency of oscillation to be independent of the action of the user”, and Col. 1 lines 55-58, “An advantage of the present invention is that the device provides a dynamic oscillatory motion which is synchronized with the gait frequency of the user thereby providing resistance at natural intervals for maximum effectiveness”) ; 
at least one slidably received weight (particles 15) in said hollow tube disposed to move from said proximal end to said distal end when said flexible swing stick is swung through said range of motion (Col. 2 lines 62-64, “the metal pieces inside the flexible elongated tube will move back and forth inside the flexible elongated tube providing enhanced exercise benefit to the user”); 
wherein said proximal end is closed (via end cap 16); 
further comprising a surface treatment (sleeve 13) on said hollow tube; and 
wherein said flexible swing stick has a length of at least 20” to no more than 40” (Col. 3 line 65 - Col. 4 line 1, “To accommodate a variety of needs for handheld exercise devices the length of the exercise device preferably has a length of from about 10 inches to about 20 inches”, indicating the flexible swing stick can be formed at a length of at least 20”).

    PNG
    media_image1.png
    492
    382
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    480
    391
    media_image2.png
    Greyscale

	Brown, Jr., teaches wherein the distal end is sealed by an end cap (16), but does not teach wherein at least said distal end is closed by an integral seal of fused inside surfaces of said hollow tube, wherein said integral seal comprises fused said thermoplastic or thermoset polymer of said hollow tube.
Baehr, in the same field of endeavor with regards to sealing an end of a thermoplastic tube, teaches a method of manufacturing plastic tubes comprising thermoplastic material (Col. 1 line 71 - Col. 2 line 3) wherein an end of the plastic tube (1) comprises an integral seal of fused inside surfaces of the plastic tube formed by heating and fusing the thermoplastic material of the plastic tube (see Figs. 1-5 showing formation of integral seal/bottom 8 via heating, molding, and cooling end of tube 1 utilizing mandrel 2, cup 5, and shaping cup 7; see Abstract; the Office notes that inside surfaces of the plastic tube 1 are fused by the heating, molding, and cooling process as shown in Figs. 1-5 to form the integral seal/bottom 8).

    PNG
    media_image3.png
    381
    398
    media_image3.png
    Greyscale

	As Brown, Jr., teaches wherein the end cap (16) may be made of PVC material and cemented to the distal end of the hollow tube (Col. 3 lines 55-59, “In one embodiment the end cap is a PVC end cap which is adhered to the flexible elongated tube, 12, by applying a PVC cement to the inside of the PVC end cap and inserting the flexible elongated tube, 12, into the open end of the PVC end cap forming an end closure”), indicating a permanent seal of the end cap (16) to the distal end of the hollow tube (12), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the distal end of Brown, Jr., to be integrally sealed by fusing the thermoplastic or thermoset polymer of the hollow tube, as is similarly taught in the method of Baehr, for the purpose of achieving the same predictable results of sealing the distal end of the hollow tube to prevent unwanted removal of the slidably received weight within the hollow tube, as a matter of applying a known technique to a known device to achieve the same predictable results.
	Regarding claim 29, Brown, Jr., as modified further discloses wherein said flexible swing stick (11) has a weight of at least 225 grams to no more than 1000 grams (Col. 5 lines 29-30, “The exercise device preferably weighs at least about 0.5 pounds to no more than about 3.0 pounds”, where 0.5 pounds converts to 226.8 grams and 3 pounds converts to 1360.8 grams, which includes weights from 226.8 grams to 1000 grams within the claimed range).

Claims 1-3, 8-9, 12-14, 18-20, 22, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Jr. (US Patent No. 8038585, cited in PTO-892 mailed on 03/12/2021) and further in view of Baehr (US Patent No. 3509252, cited in PTO-892 mailed on 03/31/2022), and further in view of Kifferstein (US Patent No. 4480828, cited in PTO-892 mailed on 11/05/2020).
Regarding independent claim 1, Brown, Jr. discloses a flexible swing stick (exercise device 11) comprising: 
a hollow tube (flexible elongated tube 12) comprising a distal end and a proximal end wherein at least said distal end is closed (via end cap 16), wherein said hollow tube comprises a thermoplastic or thermoset polymer (Col. 4 lines 8-9, the hollow tube/flexible elongated tube 12 is disclosed as comprising “an extruded thermoplastic cylindrical material such as PVC”); 
at least one slidably received weight (particles 15) in said hollow tube disposed to move from said proximal end to said distal end when said flexible swing stick is swung through a range of motion (Col. 2 lines 62-64, “the metal pieces inside the flexible elongated tube will move back and forth inside the flexible elongated tube providing enhanced exercise benefit to the user”); 
wherein said proximal end is closed (via end cap 14 or 16); and 
wherein said flexible swing stick has a length of at least 20” to no more than 40” (Col. 3 line 65 - Col. 4 line 1, “To accommodate a variety of needs for handheld exercise devices the length of the exercise device preferably has a length of from about 10 inches to about 20 inches”, indicating the flexible swing stick can be formed at a length of at least 20”) wherein said hollow tube oscillates when stopped during movement through said range of motion (Col. 1 lines 14-15, “the present invention is related to a dynamic isokinetic oscillating exercise device”, Col. 1 lines 32-35, “As the user moves the device to cause deflection, the device desires to relax which causes the frequency of oscillation to be independent of the action of the user”, and Col. 1 lines 55-58, “An advantage of the present invention is that the device provides a dynamic oscillatory motion which is synchronized with the gait frequency of the user thereby providing resistance at natural intervals for maximum effectiveness”).

    PNG
    media_image1.png
    492
    382
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    480
    391
    media_image2.png
    Greyscale

	

Brown, Jr., teaches wherein the distal end is sealed by an end cap (16), but does not teach wherein at least said distal end is closed by an integral seal of fused inside surfaces of said hollow tube, wherein said integral seal comprises fused said thermoplastic or thermoset polymer of said hollow tube, and further does not teach a flexible spacer in said hollow tube.
Baehr, in the same field of endeavor with regards to sealing an end of a thermoplastic tube, teaches a method of manufacturing plastic tubes comprising thermoplastic material (Col. 1 line 71 - Col. 2 line 3) wherein an end of the plastic tube (1) comprises an integral seal of fused inside surfaces of the plastic tube formed by heating and fusing the thermoplastic material of the plastic tube (see Figs. 1-5 showing formation of integral seal/bottom 8 via heating, molding, and cooling end of tube 1 utilizing mandrel 2, cup 5, and shaping cup 7; see Abstract; the Office notes that inside surfaces of the plastic tube 1 are fused by the heating, molding, and cooling process as shown in Figs. 1-5 to form the integral seal/bottom 8).

    PNG
    media_image3.png
    381
    398
    media_image3.png
    Greyscale

	As Brown, Jr., teaches wherein the end cap (16) may be made of PVC material and cemented to the distal end of the hollow tube (Col. 3 lines 55-59, “In one embodiment the end cap is a PVC end cap which is adhered to the flexible elongated tube, 12, by applying a PVC cement to the inside of the PVC end cap and inserting the flexible elongated tube, 12, into the open end of the PVC end cap forming an end closure”), indicating a permanent seal of the end cap (16) to the distal end of the hollow tube (12), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the distal end of Brown, Jr., to be integrally sealed by fusing the thermoplastic or thermoset polymer of the hollow tube, as is similarly taught in the method of Baehr, for the purpose of achieving the same predictable results of sealing the distal end of the hollow tube to prevent unwanted removal of the slidably received weight within the hollow tube, as a matter of applying a known technique to a known device to achieve the same predictable results.
Brown, Jr., as modified by Baehr does not teach a flexible spacer in said hollow tube.
Kifferstein, in the same field of endeavor with regards to exercise swing sticks comprising hollow tubes with slidably received weights therein, teaches a swing stick (rhythm indicator and exerciser device 10) comprising a hollow tube (tubular cylindrical member 12) and a slidably received weight (weighted mass 16) that is configured to move from a proximal end of said hollow tube to a distal end of said hollow tube (Col. 4 lines 20-27), where each of the proximal end and the distal end comprises a flexible spacer (resilient cushion 15; Col. 5 lines 8-9, “A resilient, rubber-like, or elastomeric, cushion or bumper 15” where resilient, rubber-like, and elastomeric indicate flexibility), where the flexible spacers are configured to provide an audible and tactile response to a user when the slidable weight strikes the flexible spacers (Col. 4 lines 27-30, “Each time the weighted mass or slug 16 impacts upon a resilient cushion 15, a somewhat muted knocking sound is emitted, and the impact is felt through the hand of the user”).

    PNG
    media_image4.png
    381
    332
    media_image4.png
    Greyscale

As Brown, Jr., similarly teaches the flexible swing stick is intended to provide an audible response to a user when the at least one slidably received weight moves between the proximal and distal end of the hollow tube (Col. 7 lines 9-13, “Further, the moving of the metal particles creates a noise that can help an individual create a better rhythm and synchronization between the movement of the hands and arms in conjunction with the movement of one's leg as in walking”), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hollow tube/flexible elongated tube of Brown, Jr., to further include a flexible spacer in the form of a resilient cushion located at each of the proximal and distal ends for the at least one slidably received weight/particles to strike against, as is taught by Kifferstein, for the purpose of providing additional audible and tactile signals to the user to indicate the position of the at least one slidably received weight/particles within the hollow tube/flexible elongated tube and the force applied by the user as feedback throughout the swing exercise (Kifferstein Col. 4 lines 27-34).
Regarding claim 2, Brown, Jr., as modified further teaches wherein said proximal end is closed by a second integral seal (end cap 16; as Applicant has defined an “integral seal” as “a hollow tube, with at least one end sealed wherein the seal is the same material as the hollow tube and the outside dimension of the hollow tube is substantially maintained” in paragraph [0037] of the specification, and Brown, Jr., discloses the inner end cap 16 as being “a PVC end cap” in Col. 3 line 55, and the hollow tube/flexible elongated tube 12 is disclosed as comprising “an extruded thermoplastic cylindrical material such as PVC” in Col. 4 lines 8-9, the inner end cap 16 constitutes an integral seal as it is the same material as the hollow tube/flexible elongated tube 12 and the outside dimension of the hollow tube is substantially maintained when inserted into inner end cap 16, as shown in Fig. 4).
Regarding claim 3, Brown, Jr., as modified further teaches wherein said proximal end is closed by an end cap or plug (end cap 16).
	 Regarding claim 8, Brown, Jr., as modified further teaches wherein said hollow tube (12) has an outside diameter of at least 0.5” to no more than 3” (Col. 3 lines 60-62, “A particularly preferred flexible elongated tube has an outside diameter of at least 0.50 inches to no more than 2 inches”).
	Regarding claim 9, Brown, Jr., as modified further teaches wherein said hollow tube (12) has an external diameter of at least 0.5 inches to no more than 2.0 inches (Col. 3 lines 60-62, “A particularly preferred flexible elongated tube has an outside diameter of at least 0.50 inches to no more than 2 inches”) and an internal diameter of at least 0.4 inches to no more than 1.0 inch (Col. 3 lines 62-63, “The cavity preferably has a diameter of at least 0.4 inches to no more than 1.0 inch”), indicating that the hollow tube formed of the smallest disclosed dimensions will have a wall thickness of at least 0.05 inches (external diameter of 0.5 inches - internal diameter of 0.4 inches = 0.1 inches, divided by two as there are two portions of the wall of the hollow tube present when determining the external diameter = 0.05 inches).
	Regarding claims 12-14, Brown, Jr., as modified by Baehr teaches the invention as substantially claimed (see rejection of independent claim 4 above), but does not teach a flexible spacer in said hollow tube (claim 12), wherein said flexible spacer has a curvature (claim 13), or wherein said flexible spacer is between said proximal end and said at least one slidably received weight (claim 14).
Kifferstein, in the same field of endeavor with regards to exercise swing sticks comprising hollow tubes with slidably received weights therein, teaches a swing stick (rhythm indicator and exerciser device 10) comprising a hollow tube (tubular cylindrical member 12) and a slidably received weight (weighted mass 16) that is configured to move from a proximal end of said hollow tube to a distal end of said hollow tube (Col. 4 lines 20-27), where each of the proximal end and the distal end comprises a flexible spacer (resilient cushion 15; Col. 5 lines 8-9, “A resilient, rubber-like, or elastomeric, cushion or bumper 15” where resilient, rubber-like, and elastomeric indicate flexibility) between the respective end and the slidably received weight, where the flexible spacers are curved to fit within the hollow tube (see Figs. 2-4, illustrating resilient cushions 15 fitting within the tube, indicating a curvature of the walls of the resilient cushions 15), where the flexible spacers are configured to provide an audible and tactile response to a user when the slidable weight strikes the flexible spacers (Col. 4 lines 27-30, “Each time the weighted mass or slug 16 impacts upon a resilient cushion 15, a somewhat muted knocking sound is emitted, and the impact is felt through the hand of the user”).
As Brown, Jr., similarly teaches the flexible swing stick is intended to provide an audible response to a user when the at least one slidably received weight moves between the proximal and distal end of the hollow tube (Col. 7 lines 9-13, “Further, the moving of the metal particles creates a noise that can help an individual create a better rhythm and synchronization between the movement of the hands and arms in conjunction with the movement of one's leg as in walking”), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hollow tube/flexible elongated tube of Brown, Jr., to further include a flexible spacer in the form of a resilient cushion located at each of the proximal and distal ends for the at least one slidably received weight/particles to strike against, as is taught by Kifferstein, for the purpose of providing additional audible and tactile signals to the user to indicate the position of the at least one slidably received weight/particles within the hollow tube/flexible elongated tube and the force applied by the user as feedback throughout the swing exercise (Kifferstein Col. 4 lines 27-34).
Regarding claims 18-19, Brown, Jr., as modified further teaches wherein said at least one slidably received weight (15) is a ball and wherein said ball is a metal ball (Col. 5 line 14, “Particularly preferred particles are metal spheres”),.
Regarding claim 20, Brown, Jr., as modified teaches wherein said ball is a steel ball (Col. 4 lines 48-49, “Steel is a particularly preferred particle”), but does not necessarily teach wherein said ball is a stainless steel ball. However, absent a showing of criticality to the material used to form the ball and as Brown, Jr., teaches the ball being a steel ball, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ball to be a stainless steel ball, as it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 22, Brown, Jr., as modified further teaches a surface treatment (sleeve 13) on said hollow tube (12).
Regarding claim 28, Brown, Jr., as modified further teaches wherein said flexible swing stick (11) has a weight of at least 10 grams to no more than 2000 grams (Col. 5 lines 29-30, “The exercise device preferably weighs at least about 0.5 pounds to no more than about 3.0 pounds”, where 0.5 pounds converts to 226.8 grams and 3 pounds converts to 1360.8 grams, falling within the claimed range).
Regarding claim 31, Brown, Jr., as modified further teaches an end cap (end cap 16 of proximal end) on said hollow tube (12).

Claims 5 and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Jr. (US Patent No. 8038585, cited in PTO-892 mailed on 03/12/2021; hereinafter Brown, Jr. ‘585) and further in view of Baehr (US Patent No. 3509252, cited in PTO-892 mailed on 03/31/2022), and further in view of Brown, Jr. (US Patent No. 9925406, cited in PTO-892 mailed on 11/05/2020; hereinafter Brown, Jr. ‘406), .
Regarding claim 5, Brown, Jr. ‘585, as modified by Baehr teaches the invention as substantially claimed, see above.
Brown, Jr. ‘585 teaches wherein said hollow tube (12) comprises PVC (Col. 4 lines 8-9, “The flexible elongated tube is preferably made from an extruded thermoplastic cylindrical material such as PVC”), but does not teach wherein said hollow tube comprises polypropylene.
Brown, Jr. ‘406, teaches an analogous flexible stick for exercise (flexible barbell, Figs. 1--2) comprising a hollow tube (elongated shape or tube 22, see Fig. 2) that comprises a thermoplastic or thermoset polymer, in the form of PVC or polypropylene (Col. 10 lines 29-34, “Use of a thermoset resin is preferred in filament winding products although a thermoplastic resin may be used. Particularly preferred materials for the tube are polyvinyl chloride (PVC), polypropylene (PP), high density polyethylene (HDPE) and chlorinated polyvinyl chloride (CPVC).”; see “Example B” in Col. 24 line 64 - Col. 25 line 31).
Therefore, as Brown, Jr. ‘406 teaches a flexible hollow tube that can be formed of PVC or polypropylene, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hollow tube/flexible elongated tube of Brown, Jr. ‘585 to be comprised of polypropylene, as is taught by Brown, Jr. ‘406 for the purpose of providing a hollow tube with increased tensile strength, thereby providing a longer lasting hollow tube that can withstand more abuse than a hollow tube comprising PVC (Brown, Jr. ‘406 Col. 24 line 67 - Col. 25 line 13), and as it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  It is noted that the method of Baehr used in the rejection of independent claim 4 above is disclosed as being usable on plastic tubes of “substantially all thermoplastic material” (Col. 1 line 71 - Col. 2 line 3), and therefore the distal end of the hollow tube of Brown, Jr. ‘585 as modified by Brown, Jr. ‘406 being formed of polypropylene will still be capable of being integrally sealed via the method of Baehr.
Regarding independent claim 98, Brown, Jr. ‘585 discloses a flexible swing stick (exercise device 11) comprising: 
a hollow tube (flexible elongated tube 12) comprising a distal end and a proximal end wherein at least said distal end is closed (via end cap 16), wherein said hollow tube comprises PVC (Col. 4 lines 8-9, the hollow tube/flexible elongated tube 12 is disclosed as comprising “an extruded thermoplastic cylindrical material such as PVC); 
at least one slidably received weight (particles 15) in said hollow tube disposed to move from said proximal end to said distal end when said flexible swing stick is swung through a range of motion (Col. 2 lines 62-64, “the metal pieces inside the flexible elongated tube will move back and forth inside the flexible elongated tube providing enhanced exercise benefit to the user”) during which said flexible swing stick flexes (see Figs. 1 and 5; Col. 1 lines 14-15, “the present invention is related to a dynamic isokinetic oscillating exercise device”, Col. 1 lines 32-35, “As the user moves the device to cause deflection, the device desires to relax which causes the frequency of oscillation to be independent of the action of the user”, and Col. 1 lines 55-58, “An advantage of the present invention is that the device provides a dynamic oscillatory motion which is synchronized with the gait frequency of the user thereby providing resistance at natural intervals for maximum effectiveness”);
wherein said proximal end is closed (via end cap 14 or 16); 
further comprising a surface treatment (sleeve 13) on said hollow tube; and 
wherein said flexible swing stick has a length of at least 20” to no more than 40” (Col. 3 line 65 - Col. 4 line 1, “To accommodate a variety of needs for handheld exercise devices the length of the exercise device preferably has a length of from about 10 inches to about 20 inches”, indicating the flexible swing stick can be formed at a length of at least 20”).

    PNG
    media_image1.png
    492
    382
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    480
    391
    media_image2.png
    Greyscale

	Brown, Jr. ‘585 does not teach wherein said hollow tube has a flexural modulus of 1,000 to 10,000,000 psi, or wherein the distal end is closed by an integral seal of fused inside surfaces of said hollow tube, wherein said integral seal comprises fused said thermoplastic or thermoset polymer of said hollow tube.
Brown, Jr. ‘406 teaches an analogous flexible stick for exercise (flexible barbell, Figs. 1--2) comprising a hollow tube (elongated shape or tube 22, see Fig. 2) that comprises a thermoplastic or thermoset polymer in the form of PVC, or alternatively in the form of polypropylene (Col. 10 lines 29-34, “Use of a thermoset resin is preferred in filament winding products although a thermoplastic resin may be used. Particularly preferred materials for the tube are polyvinyl chloride (PVC), polypropylene (PP), high density polyethylene (HDPE) and chlorinated polyvinyl chloride (CPVC).”; see “Example B” in Col. 24 line 64 - Col. 25 line 31), where the polypropylene is disclosed as having a flexural modulus of 1,000 to 10,000,000 psi (Col. 25 lines 6-7, “the flexural modulus of the polypropylene (1.2-2.7x105) is lower than PVS or CPVC (about 4x105)”).
Therefore, as Brown, Jr. ‘406 teaches a flexible hollow tube that can be formed of PVC or polypropylene, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hollow tube/flexible elongated tube of Brown, Jr. ‘585 to be comprised of polypropylene having a flexural modulus between 1.2-2.7x105 psi, as is taught by Brown, Jr. ‘406 for the purpose of providing a hollow tube with increased tensile strength, thereby providing a longer lasting hollow tube that can withstand more abuse than a hollow tube comprising PVC (Brown, Jr. ‘406 Col. 24 line 67 - Col. 25 line 13), and as it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Brown, Jr. ‘585 as modified by Brown, Jr. ‘406 teaches wherein the distal end is sealed by an end cap (16), but does not teach wherein at least said distal end is closed by an integral seal of fused inside surfaces of said hollow tube, wherein said integral seal comprises fused said thermoplastic or thermoset polymer of said hollow tube.
Baehr, in the same field of endeavor with regards to sealing an end of a thermoplastic tube, teaches a method of manufacturing plastic tubes comprising thermoplastic material (Col. 1 line 71 - Col. 2 line 3) wherein an end of the plastic tube (1) comprises an integral seal of fused inside surfaces of the plastic tube formed by heating and fusing the thermoplastic material of the plastic tube (see Figs. 1-5 showing formation of integral seal/bottom 8 via heating, molding, and cooling end of tube 1 utilizing mandrel 2, cup 5, and shaping cup 7; see Abstract; the Office notes that inside surfaces of the plastic tube 1 are fused by the heating, molding, and cooling process as shown in Figs. 1-5 to form the integral seal/bottom 8).

    PNG
    media_image3.png
    381
    398
    media_image3.png
    Greyscale

	As Brown, Jr. ‘585 teaches wherein the end cap (16) may be cemented to the distal end of the hollow tube (Col. 3 lines 55-59, “In one embodiment the end cap is a PVC end cap which is adhered to the flexible elongated tube, 12, by applying a PVC cement to the inside of the PVC end cap and inserting the flexible elongated tube, 12, into the open end of the PVC end cap forming an end closure”), indicating a permanent seal of the end cap (16) to the distal end of the hollow tube (12), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the distal end of Brown, Jr. ‘585, to be integrally sealed by fusing the thermoplastic or thermoset polymer of the hollow tube, as is similarly taught in the method of Baehr, for the purpose of achieving the same predictable results of sealing the distal end of the hollow tube to prevent unwanted removal of the slidably received weight within the hollow tube, as a matter of applying a known technique to a known device to achieve the same predictable results.

Claims 6-7, 10-11, 15-17, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Jr. (US Patent No. 8038585, cited in PTO-892 mailed on 03/12/2021; hereinafter Brown, Jr. ‘585) and further in view of Baehr (US Patent No. 3509252, cited in PTO-892 mailed on 03/31/2022), further in view of Kifferstein (US Patent No. 4480828, cited in PTO-892 mailed on 11/05/2020), and further in view of Brown, Jr. (US Patent No. 9925406, cited in PTO-892 mailed on 11/05/2020; hereinafter Brown, Jr. ‘406).
Regarding independent claim 6, Brown, Jr. ‘585 discloses a flexible swing stick (exercise device 11) comprising: 
a hollow tube (flexible elongated tube 12) comprising a distal end and a proximal end wherein at least said distal end is closed (via end cap 16), wherein said hollow tube comprises PVC (Col. 4 lines 8-9, the hollow tube/flexible elongated tube 12 is disclosed as comprising “an extruded thermoplastic cylindrical material such as PVC); 
at least one slidably received weight (particles 15) in said hollow tube disposed to move from said proximal end to said distal end when said flexible swing stick is swung through a range of motion (Col. 2 lines 62-64, “the metal pieces inside the flexible elongated tube will move back and forth inside the flexible elongated tube providing enhanced exercise benefit to the user”) during which the hollow tube flexes (see Figs. 1 and 5; Col. 1 lines 14-15, “the present invention is related to a dynamic isokinetic oscillating exercise device”, Col. 1 lines 32-35, “As the user moves the device to cause deflection, the device desires to relax which causes the frequency of oscillation to be independent of the action of the user”, and Col. 1 lines 55-58, “An advantage of the present invention is that the device provides a dynamic oscillatory motion which is synchronized with the gait frequency of the user thereby providing resistance at natural intervals for maximum effectiveness”); 
wherein said proximal end is closed (via end cap 14 or 16); and 
wherein said flexible swing stick has a length of at least 20” to no more than 40” (Col. 3 line 65 - Col. 4 line 1, “To accommodate a variety of needs for handheld exercise devices the length of the exercise device preferably has a length of from about 10 inches to about 20 inches”, indicating the flexible swing stick can be formed at a length of at least 20”).

    PNG
    media_image1.png
    492
    382
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    480
    391
    media_image2.png
    Greyscale

	Brown, Jr. ‘585 does not teach wherein said hollow tube (12) has a flexural modulus of 1,000 to 10,000,000 psi, or wherein the distal end is closed by an integral seal of fused inside surfaces of said hollow tube, wherein said integral seal comprises fused said thermoplastic or thermoset polymer of said hollow tube, or a flexible spacer in said hollow tube.
Brown, Jr. ‘406 teaches an analogous flexible stick for exercise (flexible barbell, Figs. 1--2) comprising a hollow tube (elongated shape or tube 22, see Fig. 2) that comprises a thermoplastic or thermoset polymer in the form of PVC, or alternatively in the form of polypropylene (Col. 10 lines 29-34, “Use of a thermoset resin is preferred in filament winding products although a thermoplastic resin may be used. Particularly preferred materials for the tube are polyvinyl chloride (PVC), polypropylene (PP), high density polyethylene (HDPE) and chlorinated polyvinyl chloride (CPVC).”; see “Example B” in Col. 24 line 64 - Col. 25 line 31), where the polypropylene is disclosed as having a flexural modulus of 1,000 to 10,000,000 psi (Col. 25 lines 6-7, “the flexural modulus of the polypropylene (1.2-2.7x105) is lower than PVS or CPVC (about 4x105)”).
Therefore, as Brown, Jr. ‘406 teaches a flexible hollow tube that can be formed of PVC or polypropylene, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hollow tube/flexible elongated tube of Brown, Jr. ‘585 to be comprised of polypropylene having a flexural modulus between 1.2-2.7x105 psi, as is taught by Brown, Jr. ‘406 for the purpose of providing a hollow tube with increased tensile strength, thereby providing a longer lasting hollow tube that can withstand more abuse than a hollow tube comprising PVC (Brown, Jr. ‘406 Col. 24 line 67 - Col. 25 line 13), and as it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Brown, Jr. ‘585 as modified by Brown, Jr. ‘406 teaches wherein the distal end is sealed by an end cap (16), but does not teach wherein at least said distal end is closed by an integral seal of fused inside surfaces of said hollow tube, wherein said integral seal comprises fused said thermoplastic or thermoset polymer of said hollow tube, or a flexible spacer in said hollow tube.
Baehr, in the same field of endeavor with regards to sealing an end of a thermoplastic tube, teaches a method of manufacturing plastic tubes comprising thermoplastic material (Col. 1 line 71 - Col. 2 line 3) wherein an end of the plastic tube (1) comprises an integral seal of fused inside surfaces of the plastic tube formed by heating and fusing the thermoplastic material of the plastic tube (see Figs. 1-5 showing formation of integral seal/bottom 8 via heating, molding, and cooling end of tube 1 utilizing mandrel 2, cup 5, and shaping cup 7; see Abstract; the Office notes that inside surfaces of the plastic tube 1 are fused by the heating, molding, and cooling process as shown in Figs. 1-5 to form the integral seal/bottom 8).


    PNG
    media_image3.png
    381
    398
    media_image3.png
    Greyscale

	As Brown, Jr. ‘585 teaches wherein the end cap (16) may be made of PVC material and cemented to the distal end of the hollow tube (Col. 3 lines 55-59, “In one embodiment the end cap is a PVC end cap which is adhered to the flexible elongated tube, 12, by applying a PVC cement to the inside of the PVC end cap and inserting the flexible elongated tube, 12, into the open end of the PVC end cap forming an end closure”), indicating a permanent seal of the end cap (16) to the distal end of the hollow tube (12), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the distal end of Brown, Jr. ‘585, to be integrally sealed by fusing the thermoplastic or thermoset polymer of the hollow tube, as is similarly taught in the method of Baehr, for the purpose of achieving the same predictable results of sealing the distal end of the hollow tube to prevent unwanted removal of the slidably received weight within the hollow tube, as a matter of applying a known technique to a known device to achieve the same predictable results.

Brown, Jr. ‘585 as modified by Brown, Jr. ‘406 and Baehr does not teach a flexible spacer in said hollow tube.
Kifferstein, in the same field of endeavor with regards to exercise swing sticks comprising hollow tubes with slidably received weights therein, teaches a swing stick (rhythm indicator and exerciser device 10) comprising a hollow tube (tubular cylindrical member 12) and a slidably received weight (weighted mass 16) that is configured to move from a proximal end of said hollow tube to a distal end of said hollow tube (Col. 4 lines 20-27), where each of the proximal end and the distal end comprises a flexible spacer (resilient cushion 15; Col. 5 lines 8-9, “A resilient, rubber-like, or elastomeric, cushion or bumper 15” where resilient, rubber-like, and elastomeric indicate flexibility), where the flexible spacers are configured to provide an audible and tactile response to a user when the slidable weight strikes the flexible spacers (Col. 4 lines 27-30, “Each time the weighted mass or slug 16 impacts upon a resilient cushion 15, a somewhat muted knocking sound is emitted, and the impact is felt through the hand of the user”).

    PNG
    media_image4.png
    381
    332
    media_image4.png
    Greyscale

As Brown, Jr. ‘585 similarly teaches the flexible swing stick is intended to provide an audible response to a user when the at least one slidably received weight moves between the proximal and distal end of the hollow tube (Col. 7 lines 9-13, “Further, the moving of the metal particles creates a noise that can help an individual create a better rhythm and synchronization between the movement of the hands and arms in conjunction with the movement of one's leg as in walking”), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hollow tube/flexible elongated tube of Brown, Jr., to further include a flexible spacer in the form of a resilient cushion located at each of the proximal and distal ends for the at least one slidably received weight/particles to strike against, as is taught by Kifferstein, for the purpose of providing additional audible and tactile signals to the user to indicate the position of the at least one slidably received weight/particles within the hollow tube/flexible elongated tube and the force applied by the user as feedback throughout the swing exercise (Kifferstein Col. 4 lines 27-34).
Regarding claim 7, Brown, Jr. ‘585 as modified by Kifferstein teaches the invention as substantially claimed, see above. Brown, Jr. ‘585 teaches wherein said hollow tube (12) comprises PVC (Col. 4 lines 8-9, “The flexible elongated tube is preferably made from an extruded thermoplastic cylindrical material such as PVC”), but does not teach wherein said hollow tube has a flexural modulus of 100,000 to 400,000 psi.
Brown, Jr. ‘406 teaches an analogous flexible stick for exercise (flexible barbell, Figs. 1--2) comprising a hollow tube (elongated shape or tube 22, see Fig. 2) that comprises PVC, or alternatively comprises polypropylene (Col. 10 lines 29-34, “Use of a thermoset resin is preferred in filament winding products although a thermoplastic resin may be used. Particularly preferred materials for the tube are polyvinyl chloride (PVC), polypropylene (PP), high density polyethylene (HDPE) and chlorinated polyvinyl chloride (CPVC).”; see “Example B” in Col. 24 line 64 - Col. 25 line 31), where the polypropylene is disclosed as having a flexural modulus of 100,000 to 400,000 psi (Col. 25 lines 6-7, “the flexural modulus of the polypropylene (1.2-2.7x105) is lower than PVS or CPVC (about 4x105)”).
Therefore, as Brown, Jr. ‘406 teaches a flexible hollow tube that can be formed of PVC or polypropylene, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hollow tube/flexible elongated tube of Brown, Jr. ‘585 to be comprised of polypropylene having a flexural modulus between 1.2-2.7x105 psi, as is taught by Brown, Jr. ‘406 for the purpose of providing a hollow tube with increased tensile strength, thereby providing a longer lasting hollow tube that can withstand more abuse than a hollow tube comprising PVC (Brown, Jr. ‘406 Col. 24 line 67 - Col. 25 line 13), and as it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claims 10-11, Brown, Jr. ‘585 as modified by Baehr and Kifferstein teaches the invention as substantially claimed, see above. Brown, Jr. ‘585 teaches wherein said hollow tube (12) comprises PVC (Col. 4 lines 8-9, “The flexible elongated tube is preferably made from an extruded thermoplastic cylindrical material such as PVC”), but does not teach wherein said hollow tube comprises a reinforced polymer (claim 10), wherein said reinforced polymer comprises a glass or carbon (claim 11).
Brown, Jr. ‘406 teaches an analogous flexible stick for exercise (flexible barbell, Figs. 1--2) comprising a hollow tube (elongated shape or tube 22, see Fig. 2) that comprises a reinforced polymer in the form of PVC that comprises a glass or carbon (Col. 10 lines 8-34, specifically lines 8-13, “The flexible barbell preferably has an approximately hollow round shape with a uniform wall thickness formed by the process of fixed length or continuous filament winding over a mandrel such as a round steel mandrel in which continuous fibers of glass, carbon, aramid, nylon or combinations of these are saturated with a liquid resin are wound around the mandrel” and lines 29-34, “Use of a thermoset resin is preferred in filament winding products although a thermoplastic resin may be used. Particularly preferred materials for the tube are polyvinyl chloride (PVC), polypropylene (PP), high density polyethylene (HDPE) and chlorinated polyvinyl chloride (CPVC).”).
Therefore, as Brown, Jr. ‘406 teaches a flexible hollow tube that can similarly be formed of PVC, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the composition of the hollow tube/flexible elongated tube of Brown, Jr. ‘585 to comprise a reinforced polymer in the form of PVC comprising a glass or carbon, as is taught by Brown, Jr. ‘406, for the purpose of providing a stronger hollow tube that can withstand extended periods of use while ensuring consistent bending characteristics along the length of the hollow tube (Brown, Jr. ‘406 Col. 10 lines 24-29), and as it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claims 15-17, Brown, Jr. ‘585 as modified by Baehr and Kifferstein does not teach a rod in said hollow tube (claim 15), wherein said rod has a stiffness or EI less than that of said hollow tube (claim 16), or wherein said rod has a stiffness or EI less than ½ of said hollow tube (claim 17).
Brown, Jr. ‘406 teaches an analogous flexible stick for exercise (flexible barbell, Figs. 1--2) comprising a hollow tube (elongated shape or tube 22, see Fig. 2) and a rod in said hollow tube (rod 27; Fig. 2), wherein said rod has a stiffness or EI less than that of said hollow tube, wherein said rod has a stiffness or EI less than ½ of said hollow tube (Col. 29 lines 29-34, “A 90 inch long preferred embodiment using a 90 "long 1.5" CPVC schedule 40 tube and coated with a LineX XS-350 coating to a thickness of about 0.045'' with 3 fiberglass bars inside the CPVC with each bar being 0.375''.times.1.25''.times.86.75'' long with a flexural modulus of about 5,500,000 psi for the fiberglass bars” and Col. 29 lines 40-43, “The calculated barbell stiffness (EI) for the above flexible barbell construction is about 215,000 lbs-in.sup.2 (117,000 lb-in.sup.2 for the CPVC tube; 30,000 lb-in.sup.2 for each of the 3 fiberglass bars and about 7,400 lb-in.sup.2 for the LineX XS-350 coating”).
As it is known in the art to have a swing stick having a hollow tube with slidably received weights disposed to move from a proximal end to a distal end within the hollow tube and a rod within the hollow tube with the slidably received weights where the slidably received weights move about the rod within the hollow tube, as is illustrated by Timm et al. (US Publication No. 20150224384; hollow tube 14, rod 16, slidably received weights 30), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the hollow tube of Brown, Jr. ‘585 to be a hollow tube formed of CPVC with a fiberglass rod located therein, the fiberglass rod having a stiffness or EI that is less than half of that of the hollow tube, as is similarly taught by Brown, Jr. ‘406, for the purpose of enhancing the structural integrity of the flexible swing stick of Brown, Jr. ‘585, as the lower stiffness or EI value of the rod will provide additional resistance to excessive bending of the hollow tube to prevent failure.
Regarding claim 30, Brown, Jr. ‘585 as modified further teaches wherein said flexible swing stick (11) has a weight of at least 300 grams to no more than 700 grams (Col. 5 lines 29-30, “The exercise device preferably weighs at least about 0.5 pounds to no more than about 3.0 pounds”, where 0.5 pounds converts to 226.8 grams and 3 pounds converts to 1360.8 grams, which includes weights from 300 grams to 700 grams of the claimed range).

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brown, Jr. (US Patent No. 8038585, cited in PTO-892 mailed on 03/12/2021) and further in view of Baehr (US Patent No. 3509252, cited in PTO-892 mailed on 03/31/2022), further in view of Kifferstein (US Patent No. 4480828, cited in PTO-892 mailed on 11/05/2020), and further in view of Timm et al. (US Publication No. 20150224384, cited in PTO-892 mailed on 11/05/2020).
Brown, Jr. as modified by Kifferstein teaches the invention as substantially claimed.
Regarding claim 21, Brown, Jr. teaches a preferred diameter of the ball being at least 0.010 inches to no more than about 0.100 inches (Co. 5 lines 6-8, “The particles are preferably approximately round in shape and preferably a diameter at least 0.010 inches to no more than about 0.100 inches”), but does not teach wherein the diameter of the ball is at least 0.154 inches to no more than 0.625 inches.
Timm et al. teaches an analogous swing stick (10) comprising a hollow tube (14) and at least one weight (charge 30 of metal beads) slidably received in the hollow tube, wherein the at least one weight is a ball (paragraph [0039] lines 1-2, “a charge 30 of metal beads such as BBs, shot, or steel ball bearings”), wherein the diameter of the ball is at least 0.154 inches to no more than 0.625 inches (paragraph [0041] lines 1-3, “A typical charge 30 is composed of metal beads having a diameter of about three-sixteenths inch or about four millimeters”, where three-sixteenths of an inch equals 0.1875 inches).

    PNG
    media_image5.png
    179
    578
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the ball of Brown, Jr., to have a diameter of three-sixteenths of an inch, or 0.1875 inches, as is taught by Timm et al., for the purpose of providing a suitably sized ball to travel from the proximal end to the distal end within the hollow tube, and as such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art as an obvious matter of design choice, absent any showing of unexpected results.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Jr. (US Patent No. 8038585, cited in PTO-892 mailed on 03/12/2021) and further in view of Baehr (US Patent No. 3509252, cited in PTO-892 mailed on 03/31/2022), further in view of Kifferstein (US Patent No. 4480828, cited in PTO-892 mailed on 11/05/2020), and further in view of Schmidt (US Patent No. 4373718, cited in PTO-892 mailed on 11/05/2020).
Brown, Jr. as modified by Kifferstein teaches the invention as substantially claimed, see above.
Regarding claims 23-25, Brown, Jr. as modified further teaches said surface treatment being in the form of a sleeve (13) to enhance grip (Col. 3 lines 47-48, “An optional, but preferred sleeve, 13, provides a soft grip and an aesthetic appeal”) on an exterior surface of said hollow tube (12), but does not teach wherein said surface treatment comprises a wrap on the exterior surface of said hollow tube (claim 23), wherein said wrap is selected from peel-n-stick foil faced metal tape, adhesively bonded fabric tape, and peel-n-stick spiral wrapped bat tape (claim 24), and further comprising a tape over said wrap (claim 25).
Schmidt, in the same field of endeavor with regards to exercise devices that are held in the hands of a user for swinging movements, teaches a surface treatment for a variety of exercise handles (Abstract lines 1-3, “A flexible, elongated handle-wrapping strip for tennis racquets, bicycle handlebars, baseball bats, fishing poles, or any other desired use”), wherein said surface treatment comprises a wrap on an exterior surface of the handle (handle-wrapping strip 10 on exterior surface of cylindrical or otherwise elongated handle 28, see Fig. 3), wherein said wrap is a peel-n-stick spiral wrapped bat tape (broadly interpreted, as the handle-wrapping strip 10 of Schmidt is disclosed as being capable of use on a baseball bat, see Abstract, and comprises a peel sheet layer 26 to overlie the adhesive layer 24 of the handle-wrapping strip 10, see Fig. 3, the handle-wrapping strip 10 constitutes a peel-n-stick spiral wrapped bat tape), and further comprises a tape (plastic tape 34) over said wrap (Col. 4 lines 56-58, “The inner end of the wound strip 10 may be surrounded with plastic tape 34 or the like to retain the wound end in secured position”).

    PNG
    media_image6.png
    551
    275
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the surface treatment of the hollow tube/flexible elongated tube of Brown, Jr., with a handle-wrapping strip and a tape over the handle-wrapping strip, as is taught by Schmidt, for the purpose of achieving the same predictable results of providing a comfortable gripping surface for a user while exercising with the flexible swing stick (Schmidt Col. 1 lines 25-33).

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
Applicant argues the prior art of Baehr (US Patent No. 3509252), relied upon for teaching an integral seal for an end of a thermoplastic hollow tube, fails to teach fused inside surfaces of the tube when the integral seal is formed. The Office respectfully disagrees, as Baehr clearly shows in Figs. 1-5 a fusion of the inside surfaces of the tube resulting from the heating, molding, and cooling process as disclosed. The fused end is formed by joining the sides of the tube such that the inside and outside surfaces of the tube form an integral seal. Applicant has not provided a persuasive argument that the integral seal as taught by Baehr is not of fused inside surfaces of the hollow tube.
Applicant further argues the integrally sealed end of the thermoplastic tube of Brown, Jr. (US Patent No. 8038585) in view of Baehr would have insufficient structural strength to withstand the force of the weights hammering the closure when the flexible swing stick is swung through its range of motion, and argues an end cap, as taught by Brown Jr. ‘585, or a seal formed by the method taught by Baehr having an approximate thickness of the tube, would both fail catastrophically. However, Applicant does not explain why the end cap or the end modified to be sealed by the method of Baehr would fail or not provide sufficient structural integrity. As taught in Brown Jr. ‘585, the end cap (16) is formed from PVC (Col. 3 lines 55-59) and the flexible tube (12) is similarly formed from PVC (Col. 4 lines 8-9), where the end cap is clearly capable of withstanding a force of the interior weights (15) hitting the end cap. When modified by Baehr, the integral seal of the distal end will similarly be made by the PVC material of the flexible tube itself, and there is no indication that the integral seal would fail to withstand the same force of the interior weights. Applicant has not provided a persuasive argument that the integral seal of Brown Jr. as modified by Baehr will fail when the interior weights hit the seal thereof as they move through the flexible tube.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784